           IN THE UNITED ST ATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                      DELTA DIVISION

ANTHONY PARNELL                                             PLAINTIFF


v.                        No: 2:18-cv-83 DPM

USA; SANDRA FUTRELL, RN, FCI-Forrest City;
MELISSA LOVEDAY, RN, FCI-Forrest City;
JILLIAN HARRIS, APRN, FCI-Forrest City;
CANDYCE NICHOLS, RN, FCI-Forrest City;
PATRICIA MO REHART, APN, FCI-Forrest City;
and SHEILA WOODARD, MD, FCI-Forrest City               DEFENDANTS

                               ORDER
     1. The Court withdraws the reference.
     2. Parnell hasn't updated his address; and the time to do so has
passed. NQ 65. His complaint will therefore be dismissed without
prejudice. LOCAL RULE 5.5(c)(2). Defendants' motions for summary
judgment, NQ 51, 55 & 58, are denied without prejudice as moot. An in
forma pauperis appeal from this Order and accompanying Judgment
would not be taken in good faith. 28 U.S.C. § 1915(a)(3).
     So Ordered.

                                         ~~
                                      D .P. Marshall Jr.
                                      United States District Judge

                                           3 MM~
